FILED
                                                                                November 8, 2021
                                                                                  EDYTHE NASH GAISER, CLERK
                             STATE OF WEST VIRGINIA                               SUPREME COURT OF APPEALS

                           SUPREME COURT OF APPEALS                                   OF WEST VIRGINIA




In re K.H. and S.H.

No. 21-0405 (Kanawha County 20-JA-661 and 20-JA-662)



                               MEMORANDUM DECISION


        Petitioner Father W.H., by counsel Kevin P. Davis, appeals the Circuit Court of Kanawha
County’s April 21, 2021, order terminating his parental rights to K.H. and S.H. 1 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel Patrick Morrisey
and S.L. Evans, filed a response in support of the circuit court’s order. The guardian ad litem,
Elizabeth G. Kavitz, filed a response on the children’s behalf in support of the circuit court’s
order. On appeal, petitioner argues the circuit court erred in adjudicating him as an abusing
parent and in terminating his parental rights to the children.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        Throughout the year 2020, petitioner shared a home with the mother and their child, K.H.
(then three months old) and A.F. (then four years old), who was a child from the mother’s prior
relationship. 2 Petitioner had a second child, S.H. (then six years old), who lived with her mother
and exercised visitation with petitioner. One day in December of 2020, the mother left K.H. and
A.F. in the sole care of petitioner, a registered sex offender since 2013, while she worked outside

       1
        Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.
Va. 254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419
(2013); State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles
L., 183 W. Va. 641, 398 S.E.2d 123 (1990).
       2
        As petitioner is not the biological father of A.F., the circuit court did not terminate his
parental rights to this child.



                                                  1
of the home. While in petitioner’s care, K.H. suffered a broken femur, leading the DHHR to file
an abuse and neglect petition.

        In its petition, the DHHR alleged that petitioner was watching K.H. and A.F. while the
mother was working. Petitioner stated that he was in the restroom when he heard a “thud” from
somewhere in the house followed by K.H.’s crying. He stated that when he left to go to the
bathroom, K.H. was on the couch by a pillow. When he returned to K.H., the child “was not
moving his feet like he normally does.” Petitioner asserted that then four-year-old A.F. told him
that she picked up and dropped K.H. while petitioner was in the bathroom. Nevertheless,
petitioner did not call for emergency services or notify the mother. The DHHR alleged that the
mother stated that K.H. was crying when she returned from work that evening, some three hours
after petitioner stated the incident occurred. While bathing the infant, the mother noticed K.H.
was not moving his feet as normal. The parents did not take the child for a medical evaluation
until eight o’clock the following morning, at which point K.H. was diagnosed with a broken
femur. The DHHR alleged that K.H.’s attending physician opined that the injury could not have
been the result of A.F. falling on top of K.H., as alleged by the parents, and believed that K.H.
suffered a non-accidental injury while in petitioner’s care. The DHHR further alleged that
petitioner was a registered sex offender and was left unsupervised with the children while the
mother worked.

        The DHHR filed an amended petition in February of 2021, alleging that A.F. was
forensically interviewed and disclosed that petitioner sexually abused her while the mother was
at work. The DHHR also clarified that petitioner was required to register for life as a sex
offender as a result of his conviction in 2013 for three counts of sexual assault in the third
degree. 3

         The circuit court convened for an adjudicatory hearing later in February of 2021. The
DHHR presented the testimony of A.F.’s forensic interviewer. The interviewer testified that she
interviewed A.F. to gather information regarding K.H.’s injuries, and the child denied that she hit
or hurt K.H. or that she witnessed anyone else hurt the child. According to the interviewer, the
child spontaneously reported that petitioner “touched [her] the other day,” that he “hurt [her] and
made [her] cry,” and, and upon further questioning, she made graphic and specific disclosures of
sexual abuse by petitioner. The interviewer testified that the child remembered the location of the
abuse, petitioner’s clothing at the time, and the pain related to the events. The interviewer further
testified that A.F. referred to petitioner as “daddy” throughout the interview and identified no
other adult males in her home. On cross-examination, the interviewer stated that she reviewed
A.F.’s physical examination after the interview and noted that it was a “normal” exam. However,
she further testified that ninety-five percent of children who disclose sexual abuse have “normal”
exams. Notably, petitioner did not object to the interviewer’s testimony nor did he move for the
child to provide in camera testimony.



       3
       It appears from the record that the victim of petitioner’s crime was a minor female who
was unrelated to petitioner.



                                                 2
        The mother testified that the night K.H. was injured was the first night that petitioner had
watched the children alone. She admitted that petitioner had informed her about his criminal
history; however, she asserted that petitioner told her that the sexual assault charges had been
dismissed, and she denied knowing that petitioner was a registered sex offender.

         Petitioner corroborated the mother’s testimony that the night K.H. was injured was the
first night that he was alone with the children. He denied that he injured K.H. or sexually abused
A.F. Petitioner testified that K.H. rolled off the couch while he was watching the child and that
he caught the three-month old by the leg before he hit the floor. He explained that he “caught
[K.H.’s] leg and had him, like, off the ground a little bit, but he was partially touching the
ground.” Afterward, petitioner changed K.H.’s diaper and noticed the child kicking and acting
unusual. Petitioner testified that K.H. was crying after the incident but stated that the child
“normally does that” and the crying did not concern him. Upon further questioning, petitioner
explained that he attempted to soothe the child, but K.H. would not calm down. He testified that
he brought the issue to the mother’s attention as soon as she arrived home, some three hours
later. In contrast to the mother’s testimony, he stated that he informed the mother that he was a
registered sex offender and that she was aware of that fact. Petitioner further admitted that he
was “probably not” permitted to have unsupervised contact with someone else’s children.

        The investigating DHHR worker testified that neither petitioner nor the mother provided
clear details regarding how K.H.’s injury occurred. She explained that petitioner and the mother
provided “so many stories” regarding the incident and that the parents’ explanations were not
consistent. The worker also testified that the mother previously admitted that petitioner watched
the children alone every other night while she worked.

       Finally, R.A., who is the biological mother of S.H., testified that she has had full custody
of S.H. since 2014, and petitioner exercises video visitation with the child on occasion, which
she supervises. R.A. testified that during one video visitation, petitioner had stated that he was
watching the children alone at his home while the mother was working.

       Ultimately, the circuit court found that the testimony of petitioner and K.H.’s mother was
not credible. It concluded that petitioner engaged in sexual abuse of A.F. and failed to seek
timely medical care for K.H. The circuit court adjudicated petitioner as an abusing parent and
scheduled a dispositional hearing.

        In April of 2021, the circuit court held the final dispositional hearing. Petitioner was
present in person and by counsel. A DHHR case worker testified that petitioner was incarcerated
for the sexual abuse of A.F. and that prior to his incarceration, petitioner was not compliant with
the services offered by the DHHR. The DHHR moved to terminate petitioner’s parental rights.
Petitioner presented no evidence. Ultimately, the circuit court found that there was no reasonable
likelihood that the conditions of neglect and abuse could be substantially corrected in the near
future and that termination of petitioner’s parental rights was in the best interests of the children.




                                                  3
Petitioner now appeals the circuit court’s April 21, 2021, order that terminated his parental rights
to the K.H. and S.H. 4

       The Court has previously held:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in adjudicating him as an abusing
parent. He first asserts that he did not fail to provide K.H. timely medical care as he sought care
for the child the morning after the child was injured. Furthermore, petitioner argues, for the first
time on appeal, that the evidence that he sexually abused A.F. was hearsay. Upon our review, we
find petitioner is entitled to no relief on appeal.

        In regard to the adjudication of allegations properly alleged in a child abuse and neglect
petition, this Court has held that

               “[West Virginia Code § 49-4-601(i)], requires the [DHHR], in a child
       abuse or neglect case, to prove ‘conditions existing at the time of the filing of the
       petition . . . by clear and convincing [evidence].’ The statute, however, does not
       specify any particular manner or mode of testimony or evidence by which the
       [DHHR] is obligated to meet this burden.” Syllabus Point 1, In Interest of S.C.,
       168 W.Va. 366, 284 S.E.2d 867 (1981).

Syl. Pt. 1, In re Joseph A., 199 W. Va. 438, 485 S.E.2d 176 (1997) (citations omitted). This
Court has explained that “‘clear and convincing’ is the measure or degree of proof that will


       4
        The circuit court also terminated the parental rights of the mother of K.H. and A.F.
A.F.’s father’s parental rights were also terminated. The permanency plan for K.H. and A.F. is
adoption in their current foster placement. S.H. remains with her nonabusing mother, R.A., and
has achieved permanency in her care.



                                                 4
produce in the mind of the factfinder a firm belief or conviction as to the allegations sought to be
established.” In re F.S., 233 W. Va. 538, 546, 759 S.E.2d 769, 777 (2014) (citation omitted).
However, “the clear and convincing standard is ‘intermediate, being more than a mere
preponderance, but not to the extent of such certainty as is required beyond a reasonable doubt as
in criminal cases.’” Id (citation omitted).

       Critically, petitioner did not object to the testimony of A.F.’s forensic interviewer below.
This Court has said that

       [w]hen a litigant deems himself or herself aggrieved by what he or she considers
       to be an important occurrence in the court of a trial or an erroneous ruling by a
       trial court, he or she ordinarily must object then and there or forfeit any right to
       complain at a later time. The pedigree for this rule is of ancient vintage, and it is
       premised on the notion that calling an error to the trial court’s attention affords an
       opportunity to correct the problem before irreparable harm occurs.

State v. LaRock, 196 W. Va. 294, 316, 470 S.E.2d 613, 635 (1996). Further, we have also said
that

       [t]he West Virginia Rules of Evidence declare that parties must object to the
       wrongful offer of evidence at a particular time and with reasonable specificity.
       The failure to object at the time and in the manner designated by Rule 103(a) of
       the West Virginia Rules of Evidence is treated as a procedural default, with the
       result that the evidence, even if erroneous, becomes the facts of the case. West
       Virginia practice imposes the same duty of diligence in regard to nonjury cases.
       Silence in the circuit court typically constitutes a waiver of objection. See
       W.Va.R.Evid. 103(a)(1).

In Interest of Tiffany Marie S., 196 W. Va. at 234, 470 S.E.2d at 188. Moreover, “‘[o]ur general
rule is that nonjurisdictional questions . . . raised for the first time on appeal, will not be
considered.’ Shaffer v. Acme Limestone Co., Inc., 206 W. Va. 333, 349 n. 20, 524 S.E.2d 688,
704 n. 20 (1999).” Noble v. W.Va. Dep’t of Motor Vehicles, 223 W. Va. 818, 679 S.E.2d 650
(2009). Because petitioner failed to object to this testimony at the time it was offered, he has
waived the issue on appeal.

        Further, considering the evidence produced at the adjudicatory hearing, we find no error
in the circuit court’s finding that petitioner sexually abused A.F. “Sexual abuse may be proven
solely with the victim’s testimony, even if that testimony is uncorroborated.” In re K.P., 235 W.
Va. 221, 230, 772 S.E.2d 914, 923 (2015). The forensic interviewer testified that A.F. reported
detailed accounts of sexual abuse by petitioner. A.F. reported that petitioner sexually abused her
on multiple occasions and was able to recall details, such as the location of the abuse, petitioner’s
clothing, and the physical pain associated with the event. The circuit court found that this was
clear and convincing evidence that petitioner had sexually abused the child, and we agree.
Moreover, this evidence is sufficient to find that K.H. and S.H. were also abused children. See
Syl. Pt. 3, In re A.M., 243 W. Va. 593, 849 S.E.2d 371 (2020). Finally, as the circuit court



                                                 5
concluded that the children were abused children, it did not err in adjudicating petitioner as an
abusing parent. 5 Accordingly, petitioner is entitled to no relief in this regard.

        Petitioner also argues on appeal that the circuit court erred in terminating his parental
rights rather than imposing a less-restrictive dispositional alternative. Petitioner offers no
rationale as to why a less-restrictive dispositional alternative is reasonable in this case, except
that the circuit court must apply the least-restrictive dispositional alternative. Notably, petitioner
does not contest (or even acknowledge) the circuit court’s finding that there was no reasonable
likelihood that the conditions of neglect or abuse could be substantially corrected in the near
future. Pursuant to West Virginia Code § 49-4-604(c)(6), a circuit court may terminate a parent’s
parental rights upon a finding that “there is no reasonable likelihood that the conditions of
neglect or abuse can be substantially corrected in the near future” and that termination is
necessary for the welfare of the children. West Virginia Code § 49-4-604(d)(5) provides that
there is no reasonable likelihood that the conditions of neglect or abuse can be substantially
corrected when

       [t]he abusing parent or parents have repeatedly or seriously injured the child
       physically or emotionally, or have sexually abused or sexually exploited the child,
       and the degree of family stress and the potential for further abuse and neglect are
       so great as to preclude the use of resources to mitigate or resolve family problems,
       or assist the abusing parent or parents in fulfilling their responsibilities to the
       child.

Here, the circuit court found that petitioner sexually abused A.F. Therefore, the circuit court’s
finding that there is no reasonable likelihood that the conditions of neglect or abuse can be
substantially corrected is fully supported by the record. Finally, we have held as follows:

                “Termination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] . . . may be employed without the use of intervening less
       restrictive alternatives when it is found that there is no reasonable likelihood
       under [West Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse
       can be substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496,
       266 S.E.2d 114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). Because the record fully
supports a finding that there was no reasonable likelihood that the conditions of neglect and
abuse could be substantially corrected in the near future and that termination of petitioner’s
parental rights was necessary for the welfare of the children, we find that the circuit court did not



       5
         West Virginia Code § 49-1-201 defines “abusing parent” as “a parent, guardian, or other
custodian, regardless of his or her age, whose conduct has been adjudicated by the court to
constitute child abuse or neglect as alleged in the petition charging child abuse or neglect.”



                                                  6
err in imposing the most drastic remedy available: the termination of petitioner’s parental rights.
Accordingly, we find petitioner is entitled to no relief in this regard.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its
April 21, 2021, order is hereby affirmed.

                                                                                        Affirmed.

ISSUED: November 8, 2021


CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                7